Citation Nr: 1342522	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-44 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected bilateral hand, left shoulder, and lumbar spine disabilities. 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left shoulder and hands.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987 and from October 2001 to July 2002.

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Initially, the Board notes that a letter was received from the Veteran in April 2013 stating that he has revoked the power of attorney for his representative and that he wished to represent himself in this appeal.  This request was timely, and the Veteran now represents himself.  38 C.F.R. § 20.1304(a) (2013).  

In September 2008, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for bilateral knee disability, as well as claims for increased ratings for lumbar spine disability and DJD of the left shoulder and hands.  In April 2011, the RO denied entitlement to service connection for right shoulder disability, claimed as secondary to service-connected bilateral hand and left shoulder disabilities.

In March 2012, the Veteran testified during a Board hearing at the RO as to the claim for entitlement to service connection for right shoulder disability only; a transcript of that hearing is of record.  The Veteran did not request a hearing in his November 2009 substantive appeal (VA Form 9) with regard to the remaining issues.

This appeal was previously before the Board in June 2012, at which time the Board denied entitlement to an increased evaluation for a service-connected lumbar spine disability.  The Board also granted entitlement to separate 10 percent evaluations, but no more, for radiculopathy of both the right lower extremity and left lower extremity.  This decision is final and will not be revisited.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1100 (2012).  

The Board also reopened the claims for service connection for a bilateral knee disability in the June 2012 decision.  The matter of entitlement to service connection for a bilateral knee disability on a de novo basis was remanded for additional development.  Entitlement to service connection for a right knee disability and a left knee disability was granted in a December 2012 rating decision.  This represents a complete grant of the benefits sought on appeal, so that this matter is no longer before the Board.  

Finally, the June 2012 Board decision also remanded the claims for service connection for a right shoulder disability and entitlement to an increased evaluation for arthritis of the left shoulder and hands for further development.  The requested development has been completed, and these matters have been returned to the Board for further review. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran submitted additional evidence in this matter in April 2013.  He has waived RO review of this material.  


FINDINGS OF FACT

1.  The Veteran's current right shoulder disability was not shown in service or until many years after discharge from service, and has not been related to service by a medical professional.  

2.  The competent medical opinions state that the Veteran's right shoulder disability was not caused or aggravated by his service-connected left shoulder, hands, or back disabilities.   

3.  With consideration for additional limitations due to pain, weakness, and fatigability, flexion and abduction of the left shoulder is limited to approximately shoulder level, but no more.  

4.  The Veteran's bilateral hand disability is not productive of any limitation of motion of the fingers or thumbs of either hand, and no limitation of motion of either wrist to a compensable degree.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability, to include as secondary to service-connected bilateral hand, left shoulder, and lumbar spine disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  

2.  The criteria for a separate 20 percent evaluation for degenerative joint disease of the left shoulder, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.50, 4.71a, Codes 5003, 5201 (2013).  

3.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the hands have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.50, 4.71a, Codes 5003, 5215, 5216 to 5230 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in April 2008 and September 2010 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  These letters were provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims.

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned in March 2012.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims (The Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties-(1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, and solicited information regarding the etiology of the Veteran's current disability.  The hearing did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims. As such, the Board may proceed to adjudicate the claims based on the current record.

Service Connection

The Veteran contends that he has developed a right shoulder disability secondary to his service-connected degenerative joint disease of the left shoulder, lumbar spine and hands.  He testifies that he was protective of his left shoulder, back and hands while performing the duties of his employment, which are mostly physical, and that this placed an extra burden on his right shoulder.  He believes that this stressed the right shoulder and resulted in the current disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a service-connected disability shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In reaching this decision, the Board has considered the Veteran's contentions and testimony.  The Veteran's VA and private medical records have been reviewed.  Opinions have also been obtained from medical professionals regarding the development of the right shoulder.  When these things are considered together, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability. 

Initially, the Board notes that an October 2010 VA examination diagnosed the right shoulder disability to be degenerative joint disease and minimal subacromial bursitis.  This meets the requirement that the Veteran has medical evidence of a current right shoulder disability.  However, the remaining requirements for service connection have not been demonstrated.  

Although the Veteran's contentions pertain to secondary service connection, entitlement to service connection on a direct basis has also been considered.  The service treatment records are negative for evidence of a right shoulder injury, and the Veteran does not claim to have sustained such an injury.  The service treatment records are also negative for complaints or treatment regarding the right shoulder.  Although the Veteran answered "yes" on the December 1986 Report of Medical History when asked if he had ever experienced a painful or trick elbow or shoulder, the doctor's summary indicates that this was a reference to elbow pain.  The Veteran answered "no" to this question on subsequent reports.  

The Veteran's degenerative joint disease of the right shoulder was not diagnosed within the first year following discharge from service, and cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not describe continuity of symptomatology following discharge from active service, and the medical records do not appear to show a right shoulder disability prior to 2006.  Finally, the current right shoulder disability has not been associated with active service by a competent medical professional.  In fact, after an examination of the Veteran and a review of his claims folder in July 2012, the doctor found that the Veteran's right shoulder disability was less likely than not related to or aggravated by service.  The Board finds that entitlement to service connection on a direct basis is not warranted under any theory of entitlement.  

The Board must also find that the Veteran's contentions that he has developed a right shoulder disability secondary to his service-connected disabilities of the left shoulder, back, and hands are not supported by the medical evidence.  Every medical professional that has been asked for an opinion in the matter has found that there is no relationship.

The evidence confirms that entitlement to service connection for degenerative joint disease of the left shoulder and both hands and entitlement to service connection for lumboparavertebral myositis with herniated pulposus has been established.  

In October 2010, a VA doctor reviewed the claims folder and examined the Veteran.  She concluded that the right shoulder disability was less likely than not secondary to the degenerative joint disease of the left shoulder and bilateral hands.  Her rationale was that medical evidence did not support the theory that having a left shoulder and bilateral hands degenerative arthritis could predispose someone to develop contralateral shoulder degenerative joint disease or bursitis.  

The July 2012 VA doctor also reviewed the claims folder and opined that the Veteran's right shoulder pain was not caused by the service-connected left shoulder disability.  The rationale was that medical literature did not show that an injury in one area can cause the same condition on the contralateral side.  

Finally, as neither the October 2010 nor July 2012 opinion appeared to consider the possible effects of the service-connected lumbar spine disability, the claims folder was forwarded to a third doctor in order to obtain another opinion.  Once again, the examiner opined that it was less likely than not that the Veteran's right shoulder disability was caused or aggravated by his service-connected left shoulder, his hands, or his service-connected back disability.  As before, the examiner explained that there was no literature to suggest an injury in one area could cause the same injury on the contralateral side, or that there was a relationship between the hands and right shoulder.  The examiner concluded that there was just no basis upon which the right shoulder disability could be related to or aggravated by the service-connected hands, back, or left shoulder disabilities.  

The only contrasting opinion is that of the Veteran, who sincerely believes that his right shoulder disability is the result of changes he has made in the movements required to complete his job duties due to his service-connected disabilities.  Although the Veteran is competent to report his symptoms or to provide a diagnosis of a simple condition such as tinnitus, hand pain, or shortness of breath, the Veteran is not competent to provide an etiological opinion as to more complex medical questions, as is the case here regarding the development of a disability due to biomechanical changes allegedly caused by service-connected disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The only competent medical opinions unanimously find that the Veteran's left shoulder disability was not caused or aggravated by his service disabilities.  The preponderance of the competent evidence is against the Veteran's claim, and service connection is not established.  

Increased Evaluation

The Veteran contends that the 10 percent evaluation assigned to his service-connected degenerative joint disease of the left shoulder and hands is inadequate to reflect the impairment produced by this disability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for degenerative joint disease of the left shoulder and hands was established in an October 1987 rating decision.  Although this rating decision initially assigned a zero percent evaluation effective from April 1987, a June 1988 rating decision determined that the October 1987 rating decision contained clear and unmistakable error in not assigning an effective date of March 22, 1987, and in not assigning a 10 percent evaluation under the rating code for degenerative arthritis based on limitation of motion of two or more joint groups.  The current 10 percent evaluation has been in effect since that time, and the Veteran's disability continues to be evaluated under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

In regard to the Veteran's shoulder, limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm.  Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Code 5201.  

The rating codes for limitation of motion of single or multiple digits of the hand are found in 38 C.F.R. § 4.71a, Codes 5216 to 5230.  Limitation of motion of the wrist merits a 10 percent evaluation for either hand when dorsiflexion is less than 15 degrees, or when palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Code 5215.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

A May 2008 VA examination found that both wrists had dorsiflexion to 70 degrees, with pain in the final 20 degrees without additional functional loss.  Palmar flexion was to 80 degrees in both wrists.  There was pain in the final 40 degrees but no additional functional loss.  Radial deviation was to 20 degrees and ulnar deviation was to 45 degrees with no additional functional loss due to pain.  The diagnoses included bilateral hand arthralgia.  

The Veteran underwent another VA examination of his hands in June 2009.  The claims folder was reviewed by the examiner.  The Veteran complained of bilateral hand pain.  The Veteran did not have a history of flare-ups.  On examination there was no decrease in hand strength or dexterity.  The range of motion of all fingers on both hands was normal, and there was no gap between the index finger and the proximal transverse crease of the hand on maximal flexion of the finger.  There was no objective evidence of pain.  There was no ankylosis or amputation of any of the digits.  X-ray studies of both hands were normal.  The diagnosis was carpal tunnel syndrome, which was noted to have been diagnosed the previous year.  

The Veteran's left shoulder was examined in March 2010.  Flexion and abduction were both to 180 degrees, and internal and external rotations were both to 90 degrees.  There was no objective evidence of pain on active motion.  Objective evidence of pain on repetitive motion was evident, but it did not result in any additional limitation of motion.  There was no ankylosis.  

A July 2012 VA examination of the joints shows that the Veteran is right handed.  He had flexion of the left shoulder to 130 degrees, with 180 being normal.  There was objective evidence of painful motion at 5 degrees.  Left shoulder abduction was to 100 degrees with 180 degrees being normal and objective evidence of painful motion at 5 degrees.  After repetitive motion, flexion was reduced to 100 degrees but abduction was now to 135 degrees.  The examiner stated that there was functional loss, including less movement than normal, weakened movement, excess fatigability, and pain on movement, although shoulder strength was 5/5 for both abduction and flexion.  There was no ankylosis and no acromioclavicular joint condition or impairment of the clavicle or scapula.  

The Veteran's hands were also examined in July 2012.  He denied flare-ups of his hands.  He did not have limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive use testing without any additional limitation of motion.  The examiner opined that there was no functional loss of the right or left hand, thumb, or fingers.  An imaging study did not result in abnormal findings.  

Initially, the Board acknowledges that all of the development requested by the June 2012 remand regarding this disability has not been met.  The remand requested that the reasons and bases for evaluating the Veteran's service-connected degenerative joint disease of the left shoulder and both hands as a single disability be provided on remand.  This was not accomplished; however, because the Board will find that the evidence supports entitlement to a separate 20 percent evaluation for the Veteran's left shoulder disability, the failure to complete the development requested on remand does not result in any harm to the Veteran, and the Board can proceed with this appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The rating code for degenerative arthritis states that this disability is to be evaluated under the rating code for limitation of motion.  The July 2012 VA examination shows that the Veteran's left shoulder has abduction that is limited to 100 degrees, and flexion is limited to 100 degrees after repetitive motion.  The Board notes that shoulder level would be 90 degrees, but the July 2012 VA examination also states that the Veteran has functional limitations due to weakness and fatigability.  When all reasonable doubt is resolved in favor of the Veteran, the Board finds that the Veteran's symptoms more nearly resemble the criteria for a 20 percent evaluation for the left shoulder disability, which warrants a separate rating.  Entitlement to an evaluation in excess of 20 percent has also been considered, but the range of motion of the Veteran's left arm is not limited to 25 degrees from the side of the body even with consideration of the effects of pain, weakness, fatigability or incoordination.  The evidence supports a separate 20 percent rating, but no more, for the left shoulder disability.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5201.  

In regards to the service-connected degenerative arthritis of the hands, the preponderance of the evidence is against a claim for an increased evaluation of more than 10 percent.  All VA examinations show that the Veteran has full range of motion of the fingers and thumbs without additional limitation due to repetitive use.  The Veteran did not report flare-ups.  There is some slight limitation of motion of the wrists, but not nearly to the extent necessary to warrant a 10 percent evaluation.  In fact, no abnormalities were shown on X-ray study of the hands.  While pain was noted on the June 2009 VA examination, this was attributed to carpal tunnel syndrome by the doctor, which is a disability for which service connection has not been established.  The Board finds that the current 10 percent evaluation for the hands based on involvement of two or more minor joint groups is appropriate.  38 C.F.R. §§ 4.71a, Code 5003.

In reaching this decision, the Board acknowledges that a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) can be a part of a claim for increased evaluation.  In this case, however, the Veteran does not argue and the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining if an extraschedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When the two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his disabilities of the left shoulders and hands.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service-connected disabilities.  He has not been hospitalized for these disabilities.  He is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected bilateral hand, left shoulder, and lumbar spine disabilities is denied. 

Entitlement to a separate 20 percent evaluation for degenerative joint disease of the left shoulder is granted. 

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the hands is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


